Exhibit 99.1 ***FOR IMMEDIATE RELEASE*** For:ZIONS BANCORPORATION Contact: James Abbott One South Main, 15th Floor Tel: (801) 524-4787 Salt Lake City, Utah April 18, 2011 Harris H. Simmons Chairman/Chief Executive Officer ZIONS BANCORPORATION REPORTS EARNINGS OF $0.08 PER DILUTED COMMON SHARE FOR FIRST QUARTER 2011 Lower Credit Costs Drive a Return to Profitability SALT LAKE CITY, April 18, 2011 – Zions Bancorporation (Nasdaq: ZION) (“Zions” or “the Company”) today reported first quarter net earnings applicable to common shareholders of $14.8 million or $0.08 per diluted common share, compared to a net loss of $(110.3) million or $(0.62) per diluted share for the fourth quarter of 2010. Excluding the noncash effects of the discount amortization on convertible subordinated debt and additional accretion on acquired loans, net earnings were $52.6 million or $0.29 per diluted share for the first quarter of 2011compared to a net loss of $(44.1) million or $(0.25) per diluted share for the fourth quarter of 2010. First Quarter 2011 Highlights · Net charge-offs declined 44% to $141 million compared to $251 million in the fourth quarter. · The provision for loan losses declined 65% to $60 million from $173 million in the fourth quarter. · Other noninterest income was favorably impacted by an $18.9 million pretax gain, or $0.06 per diluted share, for amounts received from the FDIC on certain acquired loans recently determined to be covered by the FDIC loss share agreement. · The net interest margin increased to 3.76% from 3.49% in the fourth quarter, due to the lower level of subordinated debt conversions this quarter. The core net interest margin was stable at 4.06% compared to 4.07% in the fourth quarter. · Strengthening growth in commercial, term commercial real estate, and consumer loans of $401 million offset a significant portion of the continued reduction in construction and land development loans of $544 million. · The estimated Tier 1 common to risk-weighted assets ratio improved to 9.27% from 8.95% in the fourth quarter. - more - ZIONS BANCORPORATION Press Release – Page 2 April 18, 2011 “During the first quarter we were especially pleased to see a substantial moderation of loan losses and continued improvement in credit quality, which allowed for a material reduction in our provision for loan losses,” said Harris H. Simmons, chairman and chief executive officer. Mr. Simmons continued, “We believe these improved credit measures and trends are sustainable, and will lead to continued operating profitability through the remainder of the year.” Mr. Simmons concluded, “We look forward to further credit improvement, increased loan volumes, and the eventual rationalization of our capital structure through the refinancing of higher cost preferred stock and subordinated debt, all of which should lead to material improvement in our earnings levels in future periods.” Asset Quality Net loan and lease charge-offs were $141.5 million for the first quarter of 2011 compared to $250.9 million for the fourth quarter of 2010. Net charge-offs significantly declined in each major loan portfolio segment and most geographies. Classified loans decreased 11% to $3.0 billion at March 31, 2011 compared to $3.4 billion at December 31, 2010, which was down 23% from the previous quarter. Classified loans that are current as to principal and interest were approximately 68% for the first quarter of 2011 compared to 69% for the fourth quarter of 2010. Nonperforming lending-related assets declined 8.0% to $1,681.7 million at March 31, 2011 from $1,828.3 million at December 31, 2010. Additions to nonperforming lending-related assets declined to $337 million during the first quarter of 2011 compared to $371 million during the fourth quarter of 2010. Nonaccrual loans declined 7.6% to $1,412.8 million at March 31, 2011 from $1,528.7 million at December 31, 2010. Nonaccrual loans that are current were approximately 34% of the balance at March 31, 2011 compared to 35% at December 31, 2010. Delinquent loans (accruing loans past due 30-89 days and 90 days or more) declined 15.3% to $365.6 million at March 31, 2011 compared to $431.9 million at December 31, 2010. Other real estate owned declined 10.2% to $268.9 million at March 31, 2011 compared to $299.6 million at December 31, 2010. - more - ZIONS BANCORPORATION Press Release – Page 3 April 18, 2011 The ratio of nonperforming lending-related assets to net loans and leases and other real estate owned was 4.54% at March 31, 2011 compared to 4.91% at December 31, 2010. The provision for loan losses declined to $60.0 million for the first quarter of 2011 from $173.2 million for the fourth quarter of 2010. The allowance for loan losses declined to $1,349.8 million at March 31, 2011 compared to $1,440.3 million at December 31, 2010. As a percentage of net loans and leases, the allowance was 3.69% at March 31, 2011 compared to 3.92% at December 31, 2010. The allowance for credit losses was $1,452.0 million, or 3.97% of net loans and leases at March 31, 2011, compared to $1,552.0 million, or 4.22%, at December 31, 2010. Loans Net loans and leases of $36.5 billion at March 31, 2011 decreased approximately $202 million or 0.5% from $36.7 billion at December 31, 2010, compared to an $802 million decline during the fourth quarter of 2010. Strengthening growth in commercial and consumer loans and continued growth in term commercial real estate loans offset continued reductions in construction and land development loan balances. These loan volume trends were widespread throughout the Company’s footprint. Certain FDIC-supported loans continue to experience better performance than previously forecasted. The expectation of higher-than-expected cash flows from this portfolio results in a higher rate of accretion in loan balances and the recognition of additional interest income. The estimated effect on the financial statements of this higher accretion and the corresponding impact on the FDIC indemnification asset are summarized as follows: - more - ZIONS BANCORPORATION Press Release – Page 4 April 18, 2011 (In thousands) March 31, December 31, September 30, Balance sheet: Change in assets – increase (decrease): FDIC-supported loans $ $ $ FDIC indemnification asset (included in other assets) Balance at end of period: FDIC-supported loans FDIC indemnification asset (included in other assets) Three Months Ended March 31, December 31, September 30, Statement of income: Interest income: Interest and fees on loans $ $ $ Noninterest expense: Other noninterest expense Net increase in pretax income $ $ $ Capital Transactions During the first quarter of 2011, the Company increased its Tier 1 capital through common stock equity distribution issuances of 1,067,540 shares for $25.5 million (average price of $23.89). These were made under a newprogram announced February 10, 2011 to sell up to $200 million of common stock, which superseded all prior programs. Net of commissions and fees, these issuances added $25.0 million to tangible common equity. Effective March 15, 2011, $85.8 million of convertible subordinated debt was converted into depositary shares each representing a 1/40th interest in a share of the Company’s preferred stock. This conversion added 85,829 shares of Series C and 20 shares of Series A to the Company’s preferred stock. Accelerated discount amortization on the converted debt increased interest expense by a pretax noncash amount of approximately $41.0 million ($33.3 million after-tax) in the first quarter of 2011, compared to $73.3 million ($59.9 million after-tax) in the fourth quarter of 2010. The estimated Tier 1 common to risk-weighted assets ratio was 9.27% at March 31, 2011 compared to 8.95% at December 31, 2010. - more - ZIONS BANCORPORATION Press Release – Page 5 April 18, 2011 Deposits Average total deposits for the first quarter of 2011 decreased $0.6 billion or 1.4% to $40.6 billion compared to $41.2 billion for the fourth quarter of 2010. The change reflects primarily a reduction of higher cost time deposits partially offset by an increase in noninterest-bearing demand deposits. Average noninterest-bearing demand deposits for the first quarter of 2011 increased slightly to $13.7 billion compared to $13.6 billion for the fourth quarter of 2010. Net Interest Margin The net interest margin increased to 3.76% in the first quarter of 2011 compared to 3.49% in the fourth quarter of 2010, primarily due to the lower level of accelerated discount amortization (36 bp compared to 62 bp in the fourth quarter). The core net interest margin, adjusted for the amortization on convertible subordinated debt and accretion on acquired loans, was 4.06% in the first quarter compared to 4.07% in the fourth quarter. Investment Securities During the first quarter of 2011, the Company recognized credit-related net impairment losses on CDOs of $3.1 million or $0.01 per diluted share, compared to $12.3 million or $0.04 per diluted share during the fourth quarter of 2010. CDOs for which the underlying collateral is predominantly bank trust preferred securities comprised $2.1 billion of the $2.9 billion par amount of the CDO portfolio at March 31, 2011. The following table shows the changes in carrying value for bank and insurance trust preferred CDOs at March 31, 2011 compared to December 31, 2010 according to original ratings: (Amounts in millions) March 31, 2011 % of carrying Change Original Par Amortized cost Carrying value value to par 3/31/11 ratings Amount % Amount % Amount % 3/31/11 12/31/10 vs 12/31/11 AAA $ 52
